UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number: (811-03061 ) Exact name of registrant as specified in charter: Putnam Global Natural Resources Fund Address of principal executive offices: One Post Office Square, Boston, Massachusetts 02109 Name and address of agent for service: Beth S. Mazor, Vice President One Post Office Square Boston, Massachusetts 02109 Copy to: John W. Gerstmayr, Esq. Ropes & Gray LLP One International Place Boston, Massachusetts 02110 Registrants telephone number, including area code: (617) 292-1000 Date of fiscal year end: August 31 Date of reporting period: November 30, 2006 Item 1. Schedule of Investments: Putnam Global Natural Resources Fund The fund's portfolio 11/30/06 (Unaudited) COMMON STOCKS (99.0%)(a) Shares Value Basic Materials (0.6%) BHP Billiton, Ltd. (Australia) 174,112 Building Materials (0.8%) Vulcan Materials Co. (S) 55,300 Chemicals (7.9%) Asahi Kasei Corp. (Japan) 638,000 4,117,729 BASF AG (Germany) 102,850 9,501,237 E.I. du Pont de Nemours & Co. 338,454 15,883,646 Imperial Chemical Industries PLC (United Kingdom) 1,191,780 9,748,286 PPG Industries, Inc. 94,600 6,082,780 Rohm & Haas Co. 110,400 5,765,088 Coal (0.5%) China Shenhua Energy Co., Ltd. Class H (China) 1,964,000 Construction (0.6%) Martin Marietta Materials, Inc. (S) 41,881 Containers (1.2%) Owens-Illinois, Inc. (NON) 404,082 Energy (14.8%) BJ Services Co. 508,100 17,158,537 Grant Prideco, Inc. (NON) 234,800 10,288,936 Halliburton Co. 602,396 20,324,841 Noble Corp. 78,805 6,087,686 Pride International, Inc. (NON) 376,406 12,154,150 Rowan Cos., Inc. 266,575 9,602,032 Saipem SpA (Italy) 433,400 10,958,688 Weatherford International, Ltd. (NON) 216,322 9,715,021 Engineering & Construction (1.3%) Chiyoda Corp. (Japan) 303,000 5,733,281 KBR, Inc. (NON) (S) 125,000 2,767,500 Metals (9.3%) Alcoa, Inc. 254,300 7,926,531 BHP Billiton PLC (United Kingdom) 287,837 5,498,524 Freeport-McMoRan Copper & Gold, Inc. Class B 98,000 6,161,260 IPSCO, Inc. (Canada) 36,900 3,766,626 POSCO (South Korea) 19,330 6,076,391 Rio Tinto PLC (United Kingdom) 125,782 6,732,430 Salzgitter AG (Germany) (NON) 38,513 4,635,265 Teck Cominco, Ltd. Class B (Canada) 58,215 4,389,206 TMK OAO 144A GDR (Russia) (NON) 27,704 817,268 United States Steel Corp. (S) 89,760 6,713,150 Xstrata PLC (Switzerland) 95,800 4,294,754 Zinifex, Ltd. (Australia) 265,688 3,569,962 Oil & Gas (59.7%) Apache Corp. 342,431 23,946,200 BP PLC (United Kingdom) 3,130,071 35,452,083 Canadian Natural Resources, Ltd. (Canada) 109,652 5,947,129 Devon Energy Corp. 321,474 23,586,547 EOG Resources, Inc. 219,872 15,507,572 Exxon Mobil Corp. (SEG) 999,472 76,769,445 Fred Olsen Energy ASA 144A (Norway) (NON) 47,000 2,127,560 Gazprom (Russia) 555,493 6,511,786 Hess Corp. 373,686 18,785,195 Lukoil ADR (Russia) 100,433 9,008,840 Marathon Oil Corp. 275,699 26,020,472 MOL Magyar Olaj-es Gazipari Rt. ADR (Hungary) (NON) 42,792 4,832,208 Newfield Exploration Co. (NON) 237,321 11,811,466 Occidental Petroleum Corp. 520,806 26,217,374 Petroplus Holdings AG 144A (Switzerland) (NON) 25,040 1,317,104 Statoil ASA (Norway) 372,500 10,385,748 TonenGeneral Sekiyu KK (Japan) (S) 398,000 4,102,419 Total SA (France) 363,076 25,855,832 Total SA ADR (France) (S) 242,738 17,346,057 Valero Energy Corp. 374,954 20,648,717 XTO Energy, Inc. 418,066 21,154,140 Shipping (1.7%) Overseas Shipholding Group (S) 189,600 Tire & Rubber (0.6%) JSR Corp. (Japan) 160,200 Total common stocks (cost $457,894,073) SHORT-TERM INVESTMENTS (4.7%)(a) Principal amount/shares Value Putnam Prime Money Market Fund (e) 3,900,613 $3,900,613 Short-term investments held as collateral for loaned securities with yields ranging from 5.26% to 5.44% and due dates ranging from December 1, 2006 to January 19, 2007 (d) $26,404,757 26,359,275 Total short-term investments (cost $30,259,888) TOTAL INVESTMENTS Total investments (cost $488,153,961) (b) FORWARD CURRENCY CONTRACTS TO BUY at 11/30/06 (aggregate face value $34,195,850) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date depreciation Australian Dollar $1,031,337 $1,003,943 1/17/07 $27,394 British Pound 12,471,124 11,944,963 12/20/06 526,161 Canadian Dollar 19,652,565 19,898,884 1/17/07 (246,319) Swedish Krona 521,294 490,248 12/20/06 31,046 Swiss Franc 878,580 857,812 12/20/06 20,768 Total $359,050 FORWARD CURRENCY CONTRACTS TO SELL at 11/30/06 (aggregate face value $59,950,251) (Unaudited) Unrealized Aggregate Delivery appreciation/ Value face value date depreciation Euro $42,313,066 $41,083,513 12/20/06 $(1,229,553) Hong Kong Dollar 3,320,206 3,321,019 2/21/07 813 Japanese Yen 10,031,218 9,947,539 2/21/07 (83,679) Norwegian Krone 5,840,738 5,598,180 12/20/06 (242,558) Total $(1,554,977) FUTURES CONTRACTS OUTSTANDING at 11/30/06 (Unaudited) Number of Expiration Unrealized contracts Value date appreciation S&P 500 Index (Long) 3 $1,052,175 Dec-06 $64 NOTES (a) Percentages indicated are based on net assets of $ (b) The aggregate identified cost on a tax basis is $488,239,227, resulting in gross unrealized appreciation and depreciation of $190,127,627 and $5,271,387, respectively, or net unrealized appreciation of $184,856,240. (NON) Non-income-producing security. (SEG) A portion of this security was pledged and segregated with the custodian to cover margin requirements for futures contracts at November 30, 2006. (d) The fund may lend securities, through its agents, to qualified borrowers in order to earn additional income. The loans are collateralized by cash and/or securities in an amount at least equal to the market value of the securities loaned. The market value of securities loaned is determined daily and any additional required collateral is allocated to the fund on the next business day. The risk of borrower default will be borne by the funds agents; the fund will bear the risk of loss with respect to the investment of the cash collateral. At November 30, 2006, the value of securities loaned amounted to $25,603,162. Certain of these securities were sold prior to period-end. The fund received cash collateral of $26,359,275 which is pooled with collateral of other Putnam funds into 49 issues of high-grade, short-term investments. (e) The fund invests in Putnam Prime Money Market Fund, an open-end management investment company managed by Putnam Investment Management, LLC ("Putnam Management"), the fund's manager, an indirect wholly-owned subsidiary of Putnam, LLC. Investments in Putnam Prime Money Market Fund are valued at its closing net asset value each business day. Management fees paid by the fund are reduced by an amount equal to the management and administrative fees paid by Putnam Prime Money Market Fund with respect to assets invested by the fund in Putnam Prime Money Market Fund. Income distributions earned by the fund totaled $37,453 for the period ended November 30, 2006. During the period ended November 30, 2006, cost of purchases and proceeds of sales of investments in Putnam Prime Money Market Fund aggregated $30,114,585 and $31,819,779, respectively. (S) Securities on loan, in part or in entirety, at November 30, 2006. At November 30, 2006, liquid assets totaling $4,371,782 have been designated as collateral for open forward contracts and futures contracts. 144A after the name of an issuer represents securities exempt from registration under Rule 144A under the Securities Act of 1933, as amended. These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers. ADR or GDR after the name of a foreign holding stands for American Depository Receipts and Global Depository Receipts, respectively, representing ownership of foreign securities on deposit with a custodian bank. DIVERSIFICATION BY COUNTRY Distribution of investments by country of issue at November 30, 2006: (as a percentage of Portfolio Value) Australia 1.1% Canada 2.2 China 0.6 France 6.7 Germany 2.2 Hungary 0.7 Italy 1.7 Japan 2.8 Norway 1.9 Russia 2.5 South Korea 0.9 Switzerland 0.9 United Kingdom 8.9 United States 66.9 Total 100.0% Security valuation Investments for which market quotations are readily available are valued at the last reported sales price on their principal exchange, or official closing price for certain markets. If no sales are reported as in the case of some securities traded over-the-counter a security is valued at its last reported bid price. Many securities markets and exchanges outside the U.S. close prior to the close of the New York Stock Exchange and therefore the closing prices for securities in such markets or on such exchanges may not fully reflect events that occur after such close but before the close of the New York Stock Exchange. Accordingly, on certain days, the fund will fair value foreign equity securities taking into account multiple factors, including movements in the U.S. securities markets. The number of days on which fair value prices will be used will depend on market activity and it is possible that fair value prices will be used by the fund to a significant extent. At November 30, 2006, fair value pricing was used for certain foreign securities in the portfolio. Securities quoted in foreign currencies, if any, are translated into U.S. dollars at the current exchange rate. Certain investments, including certain restricted securities, are also valued at fair value following procedures approved by the Trustees. Such valuations and procedures are reviewed periodically by the Trustees. The fair value of securities is generally determined as the amount that the fund could reasonably expect to realize from an orderly disposition of such securities over a reasonable period of time. By its nature, a fair value price is a good faith estimate of the value of a security at a given point in time and does not reflect an actual market price, which may be different by a material amount. Forward currency contracts The fund may buy and sell forward currency contracts, which are agreements between two parties to buy and sell currencies at a set price on a future date. These contracts are used to protect against a decline in value relative to the U.S. dollar of the currencies in which its portfolio securities are denominated or quoted (or an increase in the value of a currency in which securities a fund intends to buy are denominated, when a fund holds cash reserves and short term investments). The U.S. dollar value of forward currency contracts is determined using current forward currency exchange rates supplied by a quotation service. The market value of the contract will fluctuate with changes in currency exchange rates. The contract is marked to market daily and the change in market value is recorded as an unrealized gain or loss. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. The fund could be exposed to risk if the value of the currency changes unfavorably, if the counterparties to the contracts are unable to meet the terms of their contracts or if the fund is unable to enter into a closing position. Risks may exceed amounts recognized on the statement of assets and liabilities. Forward currency contracts outstanding at period end, if any, are listed after the funds portfolio. Futures and options contracts The fund may use futures and options contracts to hedge against changes in the values of securities the fund owns or expects to purchase, or for other investment purposes. The fund may also write options on swaps or securities it owns or in which it may invest to increase its current returns. The potential risk to the fund is that the change in value of futures and options contracts may not correspond to the change in value of the hedged instruments. In addition, losses may arise from changes in the value of the underlying instruments, if there is an illiquid secondary market for the contracts, or if the counterparty to the contract is unable to perform. Risks may exceed amounts recognized on the statement of assets and liabilities. When the contract is closed, the fund records a realized gain or loss equal to the difference between the value of the contract at the time it was opened and the value at the time it was closed. Realized gains and losses on purchased options are included in realized gains and losses on investment securities. If a written call option is exercised, the premium originally received is recorded as an addition to sales proceeds. If a written put option is exercised, the premium originally received is recorded as a reduction to the cost of investments. Futures contracts are valued at the quoted daily settlement prices established by the exchange on which they trade. The fund and the broker agree to exchange an amount of cash equal to the daily fluctuation in the value of the futures contract. Such receipts or payments are known as variation margin. Exchange traded options are valued at the last sale price or, if no sales are reported, the last bid price for purchased options and the last ask price for written options. Options traded over-the-counter are valued using prices supplied by dealers. Futures and written option contracts outstanding at period end, if any, are listed after the funds portfolio. For additional information regarding the fund please see the fund's most recent annual or semiannual shareholder report filed on the Securities and Exchange Commission's Web site, www.sec.gov, or visit Putnam's Individual Investor Web site at www.putnaminvestments.com Item 2. Controls and Procedures: (a) The registrant's principal executive officer and principal financial officer have concluded, based on their evaluation of the effectiveness of the design and operation of the registrant's disclosure controls and procedures as of a date within 90 days of the filing date of this report, that the design and operation of such procedures are generally effective to provide reasonable assurance that information required to be disclosed by the registrant in this report is recorded, processed, summarized and reported within the time periods specified in the Commission's rules and forms. (b) Changes in internal control over financial reporting: Not applicable Item 3. Exhibits: Separate certifications for the principal executive officer and principal financial officer of the registrant as required by Rule 30a-2(a) under the Investment Company Act of 1940, as amended, are filed herewith. SIGNATURES Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. Putnam Global Natural Resources Fund By (Signature and Title): /s/ Janet C. Smith Janet C. Smith Principal Accounting Officer Date: January 26, 2007 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By (Signature and Title): /s/ Charles E. Porter Charles E. Porter Principal Executive Officer Date: January 26, 2007 By (Signature and Title): /s/ Steven D. Krichmar Steven D. Krichmar Principal Financial Officer Date: January 26, 2007
